Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The reply filed on October 19, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): claim 1 appears to have been amended to remove a calibration component in a method of quantifying a multimeric analyte. See 37 CFR 1.111. Specifically, original claim 1 is drawn to quantifying a multimeric analyte in a [subject] sample which involves comparing binding interaction “amount” of the multimeric monomerized analyte to a standardized calibration curve, whereas new claim 1 appears to ambiguously obtain the analyte-specific binding agent from the [subject] sample mixture (ii) for further binding to predetermined amounts of separation agent treated monomeric analyte of (i).  
Applicant has received an action on the merits for the originally presented invention and are advised that the inventions under active prosecution cannot be changed midstream of the prosecution process.   Applicant is invited to bring back the original claims that were elected for prosecution on the merits.  

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 15, 2022